Title: Antoine Marie Cerisier to John Adams: A Translation, 15 November 1780
From: Cerisier, Antoine Marie
To: Adams, John


      
       Sir
       Utrecht, 15 November 1780
      
      Since you know the ardor and sincerity of my feelings for the cause of liberty, you can understand my gratitude at receiving the honor of your trust in the letter of 23 October. I regret only that I cannot devote all my powers and abilities to the defense of this noble cause. The duties with which I am burdened at present leave me scarcely a free moment. This did not prevent me, however, from reading, with the utmost attention, Sir William Howe’s Narrative. Despite its prolixity and details of interest only to those involved, I assure you that I have read nothing which seemed so consequential and decisive on one crucial point: understanding the impossibility of conquering America. Yet it is on this point that the English ministry has failed to meet the expectations of the British nation and there are still some, in this country and in others, who blindly believe in the infallibility of the London conclave: “It is too enlightened,” they will say, “to pursue this war, if it did not have solid and legitimate hopes for ultimate victory. The majority of Americans are well disposed toward England; and there is no doubt that they would be quite content to make an accommodation at the expense of their pretended independence.” The prejudices which the court of London works so relentlessly to perpetuate are so deeply rooted that we must try to destroy them. Every day, I see supposedly reasonable men who are infected. I thought, therefore, that nothing could be more proper to set them straight than the account by Sir William Howe, himself; that is to say, by a general who discovered what the real situation was and provided an accurate account of it. As a result, I have selected a publisher at Rotterdam to take on my translation. So I hope you will not object to my having kept so long the copy you were kind enough to send me. I was careful to mark in italics all the passages which might help destroy the false opinions. Since the work was sent to two printers, so that it might be finished sooner, I can only send you the first sheet from the letters to a gentleman. I have not yet received any of the Narrative. I will precede the whole with a preface in which I will demonstrate the impossibility of vanquishing America:
      1. Because of the difficulties of the terrain.
      2. Because of its inhabitants’ dispositions.
      I think that such a piece will serve very well as preparation for another which I propose, on the confidence and credit due a people whose independence is founded on a solid base and its resources on the production a large and fertile country, which can only increase in wealth and industry.
      You see my plan; I am sure you will want to help me.
      Mr. Wild told me you had accepted all the books he had sent you and that he was about to make a trip to Amsterdam. I do not know if he has left yet. As for myself, I do not even have time to go and check if there are any messages for you.
      My address is still at Mr. Madrillon’s in Amsterdam or in the Lang-nicus Straat in Utrecht.
      I have the honor to be, with devotion and veneration, sir, your very humble and very obedient servant,
      
       A. M. Cerisier
      
      
       If you have other pamphlets on the same subject, and especially the proceedings of General Burgoyne that you promised me, I hope you will be kind enough to send them, for one cannot get them at Utrecht.
       In Amsterdam you asked me if I knew of a good school for your sons. If you wish to send them to Utrecht, where the air is excellent, I know of one which I think they would find congenial.
      
      